Appeal from an order denying an application for a writ of habeas corpus on the grounds it was without merit. The petitioner in his brief does not question his insanity when he was transferred to Dannemora State Hospital "even though the original petition appears to contest the right of transfer. On this appeal it appears his claim is directed to a right to a jury trial to determine if he is insane at the present time. The maximum of his sentence has not expired and he is being detained by virtue of a valid commitment. His detention at the hospital is subject to the provisions of section 386 of the Correction Law. Order unanimously affirmed. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.